^SuojJS
January 27, 2015

                                       No. 03-14-00457-CV




                                               In the
                             UNITED STATES COURT of APPEALS
                                      for the THIRD CIRCUIT




                                        LINDA BALDWIN,
                                        Plaintiff - Appellant




                         ZURICH AMERICAN INSURANCE COMPANY,
                                       Defendant - Appellee




                   On Appeal from the 261st District Court of Travis County,Texas
               CAUSE NO. D-l-GN-13-001281, Gisela D. Triana, Judge Presiding



                                   REPLY APPELLATE BRIEF
                                       ON SUBMISSION
                                           AMENDED




                                                                             r^RECEIVEDN
                                                                                    JAN 2 7 Z015
                                                                              THIRD COURT OF AFPtyis *
                                                                              V JEFFREY D.KYiF S




                                                                   Linda Baldwin
                                                                   10151 Dorrel Lane
                                                                   Apartment 1164
                                                                   Las Vegas, NV 89149
                                                                   512 605-7638
           PRESS FIRMLY TO SEAL
                                                                                U.S. POSTAGE
                                                                                    PAID
                                                                                LAS VEGAS.NV
                                                                                    89130
                                                                    iiiiiiiii   -rin'i- sjj-'J-
                                            UNITCOSTATES                         HnuOMT
                                            r o s m t SCItVICE




                                                   1006
                                                                 7871
                                                                                  $5.75
                                                                                  00015614-06


                FROM:

                             ft JU^
                                                                        £?
                                                                 '^ru




                                      TO:




                           7^ 6»vJt fw
                                  >n. "Sox iAS^                                                   . = .:.'




            L            k^o+n p^JNOo 127ll-aS^lj_




ily 2013   VISITUSATUSPS.C0M(                                           UNITEDSTATES
x9.5       ORDER FREE SUPPLIES ONLINE                                   POSTAL SERVICE,
                              TABLE OF CONTENTS

Indignity of Parties and Pro se                                          ii

Index of Authorities                                                     iv

Equitable Toll                                                           6

Statement of Reply Issues Presented                                      1

Standard Review of Equitable Toll                                        6

Statement of the Case                                                    2

Statement of Reply Issues Presented                                      1

Statement of Facts                                                        3

Summary of the Argument                                                   4

Argument and Authority                                                        6

1. Ms. Baldwin exhausted her administrative remedies, and was aggrieved by a flnal
decision of the TWCC appeal panel, and is entitled to judicial review under Texas
Labor Code Sec. 410.251                                                       6



1. Ms. Baldwin could not have brought constitutional challenge at the administrative
level                                                                     7,8


Prayer                                                                            9

Certificate of services                                                           10

APPENDEX                                                                          11

Zurich signed affidavit                                                           1

Designated Doctor Examine March 5, 2008                                           2
Designated Doctor Examine April 15, 2010                                          3

Functional Capacity Evaluation 03/10/08 (missing records)                         4
Dr. Manish Patel Examine 04/24/08 (missing records)                                5
Dr. Umesh G. Gadaria Examine 05/14/08 (missing records)                           6




                                                W
                       DENTITY OF PARTIES AND COUNSEL

      The following is a complete list of all parties to the court's final judgment, as well as the
name and address of all and appellant as pro se, and the name of the trail judge presiding below.



PARTIES


APPLELANT, Plaintiff, pro se
11051 Dorrell Lane
Apartment 1164
Las Vegas, Nevada 89166
Ms. Linda Baldwin, Pro se




APPLELEE Defendant:
Zurich American Insurance Company
Jessica McCarthy, Attorney for Defendant
Robert D. Stokes
Lynette Phillips
FLAHIVE, OGDEN & LATSON
P.O. Drawer 201329
Austin, Texas 78720




TRIAL JUDGE PRESIDING BELOW

The Honorable Gisela D. Triana
200th District Court
Travis County, Texas
                      TABLE OF CONTENTS PAGE



STATEMENT OF REPLY ISSUES PRESENTED FOR REVIEWl                1

FACTS                                                           3



ZURICH AMERCIAN INSURANCE FAILED
TO PROVIDE DR. FERNADEZ ALL OF MS. BALDWIN MEDICAL RECORDS
PURSAUNTDWC Rule 126.7 (i)
TATEMENT OF REPLY ISSUES PRESENTED FOR REVIEW                  4

EQUITABLE TOLL                                               5,6,7



STANDARD OF REVIEW EQUITABLE TOLL                              6




ARGUMENT AND AUTHORITIES                                        6




                                 in
                                           CASE LAW

Waffle House,Inc. v. Williams, 313 S.W.3d 796, 813 (Tex. 2010)       1



SEC v. Blavin, 760 F.2d 706, 711 (6th Cir. 1985)                     3



Rodriquez v. Elo, 195 F. Supp. 2d 1253                               6



Collier v. City of Pasadena                                          7




                                           STATUE


DWC Rule 126.7 (i)                                               5



Texas Labor Code sec. 410.251                                    6




              GOVERMENTMENT CODE

Code sec. 662.003                                                8




PRAYER                                                                   9



CERTIFICATE OF SERVICE                                               10

       APPENDEX                                                              11




                                              IV
              STATEMENT OF REPLY ISSUES PRESENTED FOR REVIEW




                                        Issue Number One


       Ms. Baldwin exhausted her administrative remedies and is seeking judicial review of a

final decision of the TWCC Appeal Panel. That the Appeal Panel cited lack of jurisdiction as its

reason for missing Ms. Baldwin's appeal does not deprive the district court ofjurisdiction over

the appeal. Ms. Baldwin's petition in the district court challenges the TWCC Appeal Panel's

finding of a lack of jurisdiction.

                                     Reply Issue Number Two


       Equitable tolling is a principle of law stating that a limitation shall not bar a claim in

cases where the equitable tolling cannot be applied against the United States since the Spending

Clause has been interpreted by the Supreme Court to only vest Congress with the authority to

waive sovereign immunity, and statutes of limitation are interpreted as a condition on the waiver

of sovereign immunitythat limit thejurisdictionof a court to hear cases against the United States.


                                     Reply Issue Number Three

        Newly Discovered Evidence means a party seeking a new trial on grounds of newly

discovered evidence must demonstrate that: (1) the evidence has come to his or her knowledge

since the trial, (2) the failure to discover the evidence soonerwas not due to a lack of diligence,

(3) the evidence is not cumulative, and (4) the evidence is so material it would probably produce

a different result if a new trial were granted. Waffle House, Inc. v. Williams, 313 S.W.3d 796,

813 (Tex. 2010).
                                     No. 03-14-00457-CV




                                             In the
                           UNITED STATES COURT of APPEALS
                                   for the THIRD CIRCUIT




                                      LINDA BALDWIN,
                                      Plaintiff - Appellant



                      ZURICH AMERICAN INSURANCE COMPANY,
                                     Defendant - Appellee




                On Appeal from the 261st District Court of Travis County, Texas
              CAUSE NO. D-l-GN-13-001281, Gisela D. Triana, Judge Presiding




                                 REPLY APPELLATE BRIEF
                                     ON SUBMISSION
                                            Amended




       TO THE HONORABLE COURT OF APPEALS, on or about March 6, 2013, the

Honorable Judge Hurley heard the case between Linda Baldwin v. Zurich American Insurance on

a cause of action under workers' compensation and a misrepresentation by the carrier. At this

summary judgment hearing, the Defendant Zurich American Insurance agreed to compensate

Plaintiff Linda Baldwin and that her workers' compensation would not be affected by this Order.

The Defendant failed to disclose how Ms. Baldwin was going to be compensated for the
workers' compensation claim. The order was signed July 17, 2013, by both parties agreed.

CR818. SEC v. Blavin, 760 F.2d 706, 711 (6th Cir. 1985).


       On October 5, 2012, Ms. Baldwin filed her Original Petition in the Travis County District

Court of Austin, Texas, under cause number Dl-GN-12-003139, under tort and worker

compensation claim compensable injury. CR28. On February 21, 2013, Ms. Baldwin wrote a

letter to Chief of Proceedings that their decision was an error causing her not to be compensated

pursuant to Texas Workers' Compensation Law. CR84. On March 22, 2013, the Assistant

Commissioner, Mr. Barry, responded via letter that Ms. Baldwin was entitled to a judicial review

of an Appeal Panel under Texas Labor Code section 410.251. CR82.

On April 18, 2013, Ms. Baldwin filed her second petition under cause number D-l-13-001281,

after she received notice from the Division of Workers, Compensation. CR82. On May 13,

2013, the Defendant filed his Summary Judgment stated that Ms. Baldwin will be compensated

and the decision of this court will not affect the decision of Ms. Baldwin's Workers'

Compensation Claim. CR20.


                               STATEMENT OF THE FACTS



       Ms. Baldwin was employed by Extended Stay Hotels as a night attendant working as a

night Attendant standing long periods of time on a hard concrete floor, withrepetitive motion in

both upper extremities which later caused Ms. Baldwin chronic pain.CR108. Ms. Baldwin

notified her employer on two incidents of injury. The first incident was reported on March 1,

2006, complaining of ankle pain, carrier number 2230233349. CR314.
         The second incident was on August 20, 2007. An incident report was filled out by the

employer on this date noting Ms. Baldwin's complaint of wrist pain. The insurance carrier claim

number is 2230161474. CR-313.


         Ms. Baldwin was examined by Ms. Nancy Howe, P.T., of Select Physical Therapy, who

was a therapist designated from the carrier, Zurich American Insurance, and ordered by treating

physician Dr. Petal, on or about March 10, 2008 to examine her condition. The insurance ID no.

is 22301614740084. CR320. Ms. Baldwinwas diagnosed with visible swelling of her ankles at

53.5 cm. Left wrist also appeared to have edema. CR292. In the physical therapy report, the

injuryoccurred March 1, 2006 and August 20, 2008.

         On March 31, 2010, the Texas Department of Insurance Division of Workers'

Compensation sent a letter to the carrier, Zurich American Insurance, attention Natalie Jackson,

Insurance Adjuster, asking to please provide to the designated doctor all medical records

pertaining to the claimant's injuries before April 15, 2010, per DWC Rule 126.7(i). CR-338.

       On July 26, 2011, Zurich Services Corporation approved Dr. William Jackson of

BrownHandCenter; 3107 Oak Creek Drive, #120, Austin, Texas, authorizing treatment

endoscopic assisted median nerve decompression, left forearm. Authorization #110726-218717.

CR323.


       On February 15, 2008, the Divisionof Workers' Compensation ordered Zurich American

Insurance to please provide to the designated Doctor Jim Fernandez all of the medical records

pertaining to Ms. Baldwin since the date of March 5, 2008.


         ZURICH AMERCIAN INSURANCE FAILED TO PROVIDE DR. FERNANDEZ
ALL OF MS. BALDWIN'S MEDICAL RECORDS PURSUANT TO DWC Rule 126.7 (I)
       The following records were not reviewed by Dr. Fernandez regarding the appointment

March 5, 2008, and April 15, 2010,which did not reflect in his report:

   1. 3/10/08 Functional Capacity Examination. CR320 and CR90

   2. 05/14/08 Dr. Umesh G. Gadaria, MD., F.A.C.S. CR709, CR710, CR11, CR712 and

       CR713.04/24/08 Dr. Manish Patel, MD. CR238,7/l/2008 Jennifer Vasquez, OTR.

       CR572,6/l/2009 M.F. Lenis, M.D CR572.

       On March 5, 2008, Dr. Fernandez noted that Ms. Baldwin's medical records (FCE) report

was not available to him and in the presents he will be willing to amend his report,and

additionally many other medical records were not available to him. The report was copied to

Zurich American Insurance's Workers' Compensation on March 5, 2008. Dr. Fernandez never

received the FCE report form the Carrier, Zurich American Insurance Co., by the requested date

of April 15, 2010, nor did he ever receive them. CR341.

       June 12, 2012, Contested Case Hearing (CCH) was held at the Austin Field Office on

both cases: AU-11148351-01-CC-HD46 and AU-08103562-03-CC-HD46.On June 22, 2012the

hearing officer signed an order that the Carrier Zurich Insurance is relieved of liability for

August 20, 2007 and March 1, 2006 after hearing Ms. Baldwin testify that the Designated doctor

do not have all her medical records in addition to reviewing all Ms. Baldwin complete medical

records.CR451.


       The Texas Department of Insurance, Division of Workers' Compensation ( DWC )

determined that Baldwin did not sustain a compensable injury on March 1, 2006 and that Zurich

was relieved of liability. CR448-52.     November 11, 2012, Zurich American Insurance co.

provided a sworn affidavit all facts are true and correct. Everything provided to the designated
Doctor was not correct or complete pursuant to DWCRule 126.7 (i) which is false and

misleading.


                                        EQUITABLE TOLL

       On June 26, 2012, Ms. Baldwin received a letter denying her Workers' Compensation

claim. CR486. Pursuant to the Texas Labor Code, Ms. Baldwin had 15 days, exclusive of

weekends and holiday as listed in The Government Code sec. 662.003, to appeal the hearing

officer's decision, and Ms. Baldwin filed her appeal by transmittal that was provided to her on

July 10, 2012, by the DWC representative. CR85 and CR96.


                                    STANDARD OF REVIEW
                                        EQUITABLE TOLL


        Equitable tolling is a principle of law stating that a statute of limitations shall not bar a

claim in cases where the plaintiff, despite use of due diligence, could not or did not discover the

injury until after the expiration of the limitations period.


        For example, when pursuing one of several legal remedies, the statute of limitations on

the remedies not being pursued will be equitably tolled if the plaintiff can show:


•   Timely notice to the adverse party is given within applicable statute of limitations of filing

    first claim


•   Reasonable good faith conduct on part of the plaintiff.


It has been held that equitable tolling applies principally if the plaintiff is actively misled by the

defendant about the cause of action or is prevented in some extraordinary way from asserting his

or her rights of the defendant. Rodriquez v. Elo, 195 F. Supp. 2d 1253.
                              ARGUMENT AND AUTHORITIES

        I.     Ms. Baldwin exhausted her administrative remedies, and was aggrieved
by a final decision of the TWCC appeal panel, and is entitled to judicial review under
Texas Labor Code Sec. 410.251.

       The TWCC appeal panel dismissed Ms. Baldwin's appeal because they found it to be

untimely. The panel further determined that the untimely nature of the appeal deprived them of

jurisdiction over the matter and, therefore, the hearing officer's decision below had become final.

CR444. As such, the appeal panel's decision was a final determination of Ms. Baldwin's claim.

Ms. Baldwin disagrees with the appeal panel's determination. The only recourse available to

challenge that determination was to seek judicial review in the district court. When filing her

Original Petition for Judicial Review, Ms. Baldwin complied with and properly pled the statutory

requirement of Texas Labor Code in her second petition in which she had equitable toll. (Collier

v. City of Pasadena) governing judicial review of a TWCC appeal panel decision. There,

jurisdiction is proper in the district court. Therefore Ms Baldwin complied with statutory

requirement of the Texas Labor Code sec. 410.251, which governs judicial review of a TWCC

appeal panel decision, and jurisdiction is proper in the district Court

       Zurich argues that because Ms. Baldwin did not file her case within the 45-day statute of

limitation of the Texas Labor Code, the district court could not have jurisdiction, because this

prevented Ms. Baldwin from exhausting her administrative remedies.

        Therefore, because Ms. Baldwin made every effort to timely file her case and was

prevented from doing so, through no fault of her own, her appeal to the appeals panel should be

deemed timely.

       Additionally, the court's dismissal of Ms. Baldwin's case violated her statutory and

constitutional rights to judicial review. The Texas Labor Code explicitly provides for judicial
review of a final determination of the TWCC appeals panel. Moreover, Ms. Baldwin has a

colorable constitutional claim for violation of her due process rights. The trial court's dismissal

of her case denies her the opportunity for judicial review of these claims. Therefore, it was an

error for the court to grant Zurich's plea and dismiss.

       Ms. Baldwin also contends that the court erred by dismissing her cause of action without

affording her the opportunity to conduct discovery and present evidence. Once the court decided

to delve into the merits of her claim, the court shouldhave granted Ms. Baldwin's requests to

conduct discovery on the limited issue of jurisdiction and to then present any further evidence

supporting jurisdiction to the court. Had Ms. Baldwin been provided this opportunity she could

have presented evidence supportingnot only her initial claims but also supporting possible

constitutional causes of action that would provide a separate basis for jurisdiction.

       The court further erred by not granting Ms. Baldwin's requests to amend her petition to

include more information supportive of jurisdiction. Courts are required to provide the Plaintiff

an opportunity to amend her workers' compensation claim prior to dismissal. Therefore, it was

error for the court to dismiss without allowing Ms. Baldwin to amend her petition.

        Ms. Baldwin's constitutional right and equitable tolling rises out - when Zurich filed its

misleading sworn affidavit which misled through the legal system caused a delay in Baldwin's

workers' compensation and tort claims and benefits, which caused Ms. Baldwin serious injury by

its action. Therefore, she could not have brought them at this lower administrative hearing

because they did not exit. Apelles's argument is that those claims are barred because she did not

present them at the within 45 day statue of limitation in which, Ms. Baldwin never reached the

appeal panel decision.
                                            PRAYER



       WHEREFORE, PREMISES CONSIDERED, Appellant, Linda Baldwin,

Respectfully prays, that this honorable Court grant Appellant's point of error, that the judgment

below be reversed and this cause remanded for trial on the merits, and for such and further relief

to which Appellant may be entitled.



                                                                      ispectfully^ubmitted,
                                                                    Linda Baldwin
                                                                    10151 Dorrel Lane
                                                                    Apartment 1164
                                                                    Las Vegas, NV 89166
                                                                    512 605-7638
                                CERTIFICATE OF SERVICE

        I, Linda Baldwin, hereby certifythat on this January 24 of, 2015,1 served a true and
correct copy of Appellant's Brief, via certified mail, return receipt requested, as follows:



Third Court of Appeal
P.O. Box 12547
Austin, Texas 78711-2547


Jessica McCarthy, Attorney for the Defendant
Robert D. Stokes
Lynette Phillips
Flahive, Ogden, Latson
P.O. Box Drawer 201329
Austin, Texas 78720

Texas Department of Insurance
Division of Worker's Compensation
7551 Metro Center Drive, Suite 100
Austin, Texas 78744-1609




                                      v--^   T'TnHa RalHwin
                                             Linda Baldwin
                                             10151 Dorrell Lane
                                             Apartment 1164
                                             Las Vegas, NV 89166
                                             512 605-7638
                                           APPENDEX



Zurich signed affidavit                                     1

Designated Doctor Examine March 5, 2008                     2
Designated Doctor Examine April 15, 2010                    3

Functional Capacity Evaluation 03/10/08 (missing records)    4
Dr. Manish Patel Examine 04/24/08 (missing records)           5
Dr. Umesh G. Gadaria Examine 05/14/08 (missing records)     6




                                           >(
                             CAUSB NO. D-l-GN-12-003139

 LINDA BALDWIN,                                    IN THE DISTRICT COURT

                       Plaintiff,

 vs.                                        §     TRAVIS COUNTY, TEXAS

 ZURICH AMERICAN INSURANCE
 COMPANY,

                      Defendant             §     353rd DISTRICT COURT

                        AFFIDAVIT OF LYNETTE PHILLIPS


THE STATB OF TEXAS              §

COUNTY OF TRAVIS                §

       BEFORE ME, the undersigned Notary Public, on this day appeared

Lynette Phillips ("Affiant") who upon first being duly sworn upon his oath

deposed and stated:

       1.      "My name is Lynette Phillips. I am over the age of twenty-one
               years and am fully competent to make this Affidavit. I have
               personal knowledge of the facts stated in this Affidavit-, which are
               true and correct."

       2.     "I am an attorney, in the law firm of Flahive, Ogden & Latson,
              Attorneys at Law, P.C., and counsel for Zurich American Insurance
              Company in the matters of Linda Baldwin v, Zurich American
              Insurance Company, DocketNos. AU-1148351-01-CG-HD46 and AU-
              08103562-03-CC-DH46, before the Texas Department of Insurance,
              Division of Workers Compensation."

       3.     "The document attached hereto'as Exhibit B-l is a true and "correct
              copy of the Decision and Order from the. Texas Department of
              Insurance, Division of Workers Compensation, in relation to Ms.
              Baldwin's claims."




AJHD AVIT Of LYNETTE PHILLIPS                                                     PAGEl
                                                                 2OO3/0I57/O3O3323'.CCC1 |




                                                                                             533
              "The documents attached hereto as Exhibit B-2 axe true and correct
              copies of the Notice from the Appeals Panel of the Texas
              Department of Insurance, Division of Wotkers Compensation, in
              relation to Ms. Baldwin's claims,"

        Further Affiant sayeth not.




SUBSCRIBED AND SWORN TO BTORB MB on this                         ay of December
2012.




                                                     ;, State of Texas




AfFiDAvrr of Lynette Phillips                                                     PAGB2
                                                               {2003/rafi7/fl3C332S7JXXll}



                                                                                             534
     Designated Doctor Exam
     Jim Fernandez, MD
     888-428-1119


                                I Linda Baldwin
                                                                                                                —     i
                                ! August 20, 2007
                                ? Zurich American Insurance

     i DWCClaim number [ 08103562-51
     j Date of Service          ! March 5, 2008
     r
         Treating Physician     ! Michael M. Albrecht, MD


         History of Present Illness
     TTtave beirTasked by the Texas. Department of Insurance Workmen's Compensation Division to
         perform a Designated Doctor Evaluation for the purposes of determining maximum medical
         improvement, impairment rating, and the ability of the employee to return to work. This information is
         based on the medical information provided, as well as the interview and examination with the patient
         today.

         Brief history: The patient is a 53-year-old female working as an attendant at a hotel. According lb her
         history, she states her symptoms actually started in the spring of 2007, when the actual reported date
         of injury is 08/20/07. She states that in that spring, she started having pain in the radial aspect of the
         left wrist. She saw Dr, Adler, who diagnosed her with tendinitis and performed an injection. $he stated
         that the injection helped but, after a few months the injection wore off and her pain came back four
         times worse than it was before. It sounds like at this time is where the report of the injury occurred.
         She had been followed by Dr. Albrecht. who recommended a nerve test and therapy. She
         subsequently saw Dr. Straus, who recommended a hand specialist. She was referred to Dr. Patel, who
         recommended surgery bilaterally; however, she states that she does not want surgery or injections. At
         this point, she feels like she is slowly improving. She has been off work since September- She
         complains of pain and soreness along the volar aspect of the wrist arid radially, bilaterally, on the lelt
         greater than the rightside. She has been wearing a brace on the leftside, although not usingthe metal
         placements. Intermittently she will get numbness and tingling in both hands throughout which is
         relieved with moving. Symptoms are aggravated with motion and relieved with rest and Lyrica and
         Celebrex, She takes f50 mg at night of Lyrica and Celebrex once a day.

         Past medical history: Hypertension.

         Past surgical history: Hysterectomy and left middle finger.

         Allergies: None.

         Medications: plovan, Lyrica, and Celebrex.



         Medical Documents Reviewed
if

I

I                                                                                           8-pg7

                                                                                                                          776
11/16/2007. Dr. Straus. Designated Doctor Evaluation; He reports that the patient is not atMM I.The
patient complains of pain, numbness and tingling in the wrists and the hands. Diagnosed with
repetitive motion, probable flexor carp/ radialis tendinitis. He recommehded a referral to a hand
surgeon and physicaltherapy.

Dr. Albrecht Office notes. On 08/21/2007, diagnosed with carpaltunnel syndrome and de Quervain's,
On 09/24, diagnosed with flexor carpi radiatis tendinitis. On 11/01, reports he has nothing more to
offer. On 12/01, refers her to Dr. Patel.

09/05/2007. Eleetrodiagnosticstudy denoting mild right sensory carpal tunnel syndrome.

09/20/2007; MR! of the right wrist, which was normal.

10/29/2007. MR! of the leftwrist, Which was norma),

12/17/2007; Dr. Patel. Office notes. He diagnosed her with bilateral carpal tunnel syndrome, left
de Quervain's tenosynovitis, bilateral flexor carpi radialis tendinitis, and possible early cubital tunnel
syndrome. He reports the patient does hot want injection or surgeries. He recommended hand
physical therapy and referring to Dr. McCarty, pain management. Office note on01717 reports that the
patient was doing: better. He has kept her off work and recommended work hardening and possible
FCE.




Results of Examination


The patient is oriented times three, in mild distress, cooperative with the exam. There are no skin
changes, swelling, or atrophy noted Strength testing is 5/5. Sensation is intact and reflexes are
symmetrical at the bilateral upper extremities. She has a negative Tinei's at the wrist and at the elbow.
She does have some mild pain at the right wrist with compression over the anterior wrist She has
positive Finkelstein's on the left, negative on the right. She has discfete tenderness along the anterior
aspect of the right wrist overlying the flexor tendons, (ass .so on the left side. Range of motion
measured today using a goniometer showed both wrist extension of 5Q\ both wrist flexion of50*. both
wrist radial deviation of 20*. and ulnar deviation of 30° on the right and 20* on the left.




Diagnosis

Compensable
1 Leftde Queryaih's tenosynovitis.
2. Bilateral flexorcarpi radialis tendinitis.
3. Mild rightsensory carpal tunnel syndrome diagnosed on nerve study, although this is not clinically
significant.


Questions / Purpose of Evaluation

1. Determine maximum medical improvement or MMI. The patient is slowly getting better, although
still has some pain and limitations; However, the patient does not want to have any injections or
surgery, and wants to give this more time. Therefore, she will go ahead and be placed at maximum
medicalimprovement for these reasons as oftoday's date, 03/05/08.

                                                                                                    

                                                                                                             777
2. Determine impairment rating. Regarding the impairment rating, we; used the range ofmotion
modeltoday, as noted above. Regarding the right upper extremity, the right wristextension of50° is a
two percent (2%) upper extremity impairment, flexion of 50° is a two percent (2%) upper extremity
impairment, radial deviation of20' is zeropercent (Q%), and ulnar deviation of30* is zero percent.
Thisgives a totalof a four percent (4%) upper extremity impairment on the right, which translates intoa
two percent (2%) whole person impairment rating for the right upper extremity. On the felt side/wrist
extension of 50° is a two percent (2%) upper extremity impairment, flexion of 50° is two percent (2%),
radial deviation of 20° is zero percent (0%), and ulnar deviation of 20° is two percent (2%). This is a
total ofsixpercent (6%) upper extremity impairment on the left, whicfa translates into a tour percent
(4%) whole person impainrverit Becausethis is bilaterarihvolvement, the two percent (2%) andthe
four percent (4%) were combined, and this givesa six percent (6%) whole person impairment for this
work-related injury, using the Fourth Edition of the Guides to Evaluation of Permanent Impairment.

3. Determine, the ability of the employee to return to work. Idid have an office notethat states that
she was. going to have a Functional Capacity Evaluation, and she did report that she had one;
however, my office was unable to obtain this and I do not have this provided by me. Therefore. I think
she is able to return to a light duty status, still limiting the amount ofrepetitive activity that she is doing
and basically doing more sedentary type work.until this continues to improve. Ifa Functional Capacity
Evaluation is presented in the future^ we will be happy to amend this if necessary.




E-signatUre
Dictated bufnot read.'
Jim Fernandez, MD
L2246
Physical Medicine and Rehabilitation. Board Certified
Designated Doctor, 4th Edition
Maximum Medical Improvement/impairment Rating



DISCLAIMER:
The opinions"rendered mthiscase areTheop/nloni of ihfievalUaToTohly" Tha evaluation has Been
conducted oh the basis of the medicalexamination and the documentation that is provided today with
the assumption that the materia! is true and correct This opinion is based on clinical assessment,
examination, and the provided documentation and has been evaluated as directed by theAmericen
Medical Association Guides to Evaluation of Permanent Impairment Fourth Edition, Fourth Printing,
1999.



cc: Linda Baldwin
   Zurich American insurance
   Texas Department of Insurance Workmen's Compensation Division
   Michael Albrecht, MD




                                                                                   CT.P^G../.

                                                                                                                  778
     =KI Chichi I A.ist *-l              Wil»V 27 2CC7 10-4C/ST. 10:17/HQ.€163V 1219 ? >




                              Supplemental Information
                                  on Linda Baldwin



                               Review of Medical History

                                 Physical Examination
•I




i




                                                                                           779
          4/22/2010 101Jl AM   FROMi Fax   TOl U (S12) 32HB903   PAiiB: 002 OF 0C4



                                                                       •nji..                              •'.•',3l


Designated Doctor Examination
Jim Fernandez, MD                                                                    a*?   ..*w U   J   L-i-^
Ph 512-343-3668
Fx 800-482-0591


Claimant         __     j Linda Baldwin
 DOI     _              | August 20, 2007
Date of Service         >Apr£ 15,2010
DWC Claim               .08103562_52
number
Insurance Carrier        Zurich American Insurance Company


History of Present Illness
I have been asked by the Texas Department of Insurance, Workers' Compensation
Division to perform a Designated Doctor evaluation for purposes of determining the
extent of the employee's compensable injury. The conclusions are based off the
interview and examination with the patient as well as past medical history.

I previously performed a Designated Doctor evaluation on 03/05/08 where I had found
her to be at MMI and an impairment rating was given at that time regarding her wrist
injury.

The patient had been working as a laundry attendant in a hotel, and in 2007 started
having symptoms in the left radial wrist and then bilateral wrists subsequently. An
injection was performed, which initially helped, but the symptoms came back. She
had nerve tests, which were normal; seen by different hand specialists and
subsequently placed at MMI and impairment rating. In that interval history, she -nates
her current symptoms are pain in both hands that radiates up to the elbow. She
states, in 2008, she started having some pain that would go up into the left shoulder,
across the neck, and into the front of her forehead and the right side of her face, with
associated numbness, tingling, and twitching sensation. She states that the right
hand has numbness throughout and even into the forearm with wrist flexion, and
similar symptoms on the left side. She has some mild discomfort in the left ring and
little fingers, more so than the other fingers. She has neck pain that is aggravated
with elevating her shoulder, and again her face twitches at intermittent times; there
are no aggravating factors for this. She reports that she had seen Dr. Lown and Dr.
Lown wanted tests, but was unable to perform these because his office was in a bad
location for the patient. She was last seen six months ago. She reports being
evaluated by her primary physician for any blood pressure or heart-related issues.
Again, her job involved working at a hotel with laundry service, twisting and folding all
day.

Medications: Diovan and aspirin.




                                                         251
             4/22/2010 \'}li\ AH   KKum   t*K   il'I   »i   .3iii   iimjv'   ...w-.   .... -.   ...




                                                                                           injur- '; •
RE: UndaBaldwin                                                                                   /. i "
001: 08/20/2007
OOE: 04/15/2010                                                                                         i.    ..• j j
Pago 2 o(3

                          _          _ . .. _ _ .. _                         _                        L":—VL.L\'J ,[ A
Medical Documents Reviewed                                             _

Medical information provided:

Office notes from Dr. Ira Lown for bilateral hand complaints.

Repeat nerve conduction study performed by Dr. Aung 02/10/09, which was normal;
no evidence of carpal tunnel syndrome or neuropathy or radiculopathy.

An RME performed by Dr. Pamplin on 09/21/09.

Results of Examination
The patient is alert and oriented x3, cooperative with the exam. She has pain with left
shoulder range of motion testing; this pain is throughout the whole arm. She has a
dull sensation to light touch at the left thumb, index, middle, and little fingers, and then
the dullness switches to the right ring ringer. Her reflexes are symmetrical; however,
she states that she has pain in her shoulder with testing the reflexes at the elbow on
the left side; although I am tapping on my thumb, she is complaining of pain in her
shoulder; tapping overlying the volar and radial aspect of the left wrist causes pain to
shoot up to the shoulder and the neck. Strength testing is intact.

Questions / Purpose of Evaluation
Determine the extent of the employee's compensable injury? The compensable
injury includes the bilateral wrists only. The complaints of pain up into the shoulder
and to the neck with twitching in the face I cannot correlate these with her overuse
injury of the wrists. The proximal symptoms reported by the patient started in 2008
when her overuse injury of the wrists and hands was in 2007. I do believe she may
need further evaluation and treatment for the neck, face, and shoulder symptoms, but
these do not seem to be work related and I am uncertain of the exact etiology.

E-signature
Dictated but not read:



Jim Fernandez, MD
L2246
Physical Medicine and Rehabilitation, Board Certified
Designated Doctor, 4m Edition
Maximum Medical Improvement/Impairment Rating




                       TEXAS IMPAIRMENT ANO TESTING SOLUTIONS
                         5401 S FM 1626 STE 170-626 KYLE. TX 78640
                           PHONE 512343.3668 FAX 800 482.0591




                                                                       252
             4/22/2310 10:21 AH   FROMl Fax   TOt +1 (512) 3288905     PAGE: 0O4 0? 004


                                                                                          fnj'j;

RE:   Linda Baldwin
DOI: 08/20/2007                                                                                               ' ' / |l
DOE: 04/15/2010
Page 3of3                                                                                          i .I- V i..^ I -J [^. l%_^
                                                                                                                         I




DISCLAIMER:                              _ _        _
The opinions rendered in his case are iteTopinkxis of this evaluator only. The evaluation has been
conducted on the basis of the medical examination and the documentation that is provided today with
the assumption that the material is true and correct. This opinion is based on clinical assessment,
examination, and the provided documentation and has been evaluated as directed by the American
Medical Association Guides to Evaluation of Permanent Impairment. Fourth ErMUon. Fourth Printing.


cc: Linda Baldwin

      Ira Lown, MD

      Zurich American Insurance Company

      Texas Department of Insurance, Workers' Compensation Division




                      TEXAS IMPAIRMENT AND TESTING SOLUTIONS
                        5401 S FM 1626 STE 170-626 KYLE. TX 78640

                           THOME 512 343 3668 FAX 800 482 059'




                                                                 253
>U/10/2098      03:21      5124828199                          SELECT                                        PAGE    02/30


 WRKSTRATEGIES
  Keeping America on the Job!
 Select Physical Therapy Red River Austin,TX


                         FUNCTIONAL CAPACITY EVALUATION
  NAME: Linda Baldwin                                            REFERRED BY: Dr. Patel
  EMPLOYER: Extended Stay Hotel                                  PHYSICIAN: Dr. Patel
  DATE OF INJURY: 8/20/07                                        INSURANCE CARRIER: Zurich
  DATE OF EVALUATION: 3/3/08                                     INSURANCE REP.: Sarah Majee
  DATE OF REPORT: 3/10/08                                        INSURANCE l.D. NO.: 22301614740084
  I.D. NO.: 022R250                                              DATEOFBIRTH:^H|
  DIAGNOSIS: Bilateral CarpalTunnel Syndrome
                                          VITAL SIGNS
  HEIGHT: 64" WEIGHT: 230 lbs.                          HAND DOMINANCE: RIGHT
  RESTING HEART RATE: 81 bpm                            RESTING BLOOD PRESSURE: 132/80mm/Hg
  Starting Time: 9:15am Ending Time 12:45pm
   PURPOSE OF ASSESSMENT; Determine Physical /Functional Capability.


   CONCLUSION

   The results of this evaluation indicate that Linda Baldwin functions in the SEDENTARY Physical Demand Category
   as defined bythe U.S. Department of Labor (DOT) Work Classification Level In an 8 hour time period as indicated
   byherability to lift 10#occasionally and tolerate sitting on a constant basis. She demonstrated the ability totolerate
   standing, reaching to floor and desk level on a frequent basis, and walking, climbing stairs, reaching overhead,
   stooping, kneeling, and crouching on an occasional basis. She was also limited In her ability to perform fingering
   and simple grasp activities with her left hand. She was not able to tolerate crawling. She did not meet her
   occupational demands of lifting, pushing and pulling up to 40#, and tolerating overhead reaching, grasping and
   walking on a frequent basis.

   During validity testing, Ms. Baldwin had a varied performance. Her Coefficients of variance during push and pull
   were outside of expected values, but they were within expected values during pinch testing. She terminated grip
   testing due to pain. She had minimal change In physiological measurements, like heart rate and blood pressure,
   during dynamic lifting, and did not have expected changes In body mechanics, like accessory muscle use,
   indicating poor effort. During postanal tolerance testing, she did havean elevation in heart rate and blood pressure
   consistent with good effort, but again body mechanics were not consistent with increasing fatigue or pain. Overall
   Ms. Baldwin gave fair effort throughout the test

   Ms. Baldwin would be a good candidate for vocational retraining for an occupation that is sedentary, in order to
   preventcontinuing strain on her injuries.


   PHYSICAL DEMAND LEVEL: SEDENTARY (U.S. Department of Labor Standards)
   Thank you for referring Linda Baldwin to Select Physical Therapy - Red River Austin, TX. If you have any further
   questions regarding this evaluation, please do not hesitate to contact us.

   Professionally,

   MMntS&sx.ff*r
   Nancy Howe, PT
   Physical Therapist

cc: Dr. Patel    file



                   3200 Red River St., ste 101 -Austin «TX- 78705 -(512) 476-8857 -(512) 482-8199
                                                  ©SelectMark2007

                                                                          287
riMinr.tional Capacity Evaluation                                                                            ,,,,„.
i»* untt Ualdwin      000: Pjj|PJ                                       insurance U). No.: «30WM/40MI4
                   ••r otforce constantly »o movn nH|ects. Phytical nnmtntl iwiimuinento are in w.*ss or tnoic tor Hnavy Work.




           3200 Red River St., ste 101 • Austin • TX• 78705 • (512) 476-8857 ♦ (512) 4S2-8199 «.sior
                                                   © SelectMark 2007

                                                                               291
functional Capacity Evaluation
            iiidn Baldwin      no3:HHsH                                     insurance I.O. Mo.: #.301614740084



MUSCULOSKELETAL SCREENING SUMMARY

• ;.-iit:                   Uilatenil shortened step length resulting in shurflinq gait pattern.

Posture:                    Standinq: Increased lumbar lordosis, otherwise WNL.

 Joft Tissue:               I oil .inkle with visible swelling medial .ind lateral to talus, girth measurements of ankles are
                            3qual .it 53.5 cm. Left wrist also appears to have edema.

•rloxibility:               Bilateral minimal hamstring tightness.

Range of Motion:            Bilateral tipper and lower extremity range of motion was WNL. Lumbar and Cervical spine
                            ROM was also WNL.

 strength:                  ijllateral upper extremity strength was 3+/5 with all directions tested. Client reported pain with
                            resisted thumb extension.
                            Bilateral lower extremity strength was 4/5 with all directions tested.
                            Strength deficits not consistent with myotomal weakness.

 Neurological:              (Diminished reflexes bilaterally upper and lower extremities.

 .Additional Testing:



 ENDURANCE / AEROBIC CAPACITY

 Sub-Maximal Treadmill Test                     •   Completed Test            (3 Incomplete Test         Q Not Tested
             Classification: N/A                         N/A   ml/kg/min          N/A METS

             HR increase:     N/A                    Respiration Increase: N/A                Blood Pressure: N/A mmHg

 Comments: Client terminated Treadmill test after two minutes because she felt that she was unable to hold onto the
 arm rails, and she felt unsafe walking on the treadmillwithout holding on for balance.




                   3200 Red River St., ste 101 • Austin • TX • 78705«(512) 476-8857 • (512) 482-8199 vmor
                                                         SeledWark 2007

                                                                                   292
 Functional Capacity Evaluation
 :•!*:       Linda Baldwin         DOB:                                                          nstjivmco I.O. No.: ^2301*514/40004



  MATERIAL HANDLING


 Waist to Should er Dynam c Lift Test
 •Jucnsionai Lift            Hoart Kate      HPL        RFT                       Fi»»FT
  ii) lbs.                   *5npm           .1         Piin                      10 lbs.                    9*hpm           fi          Piin
• >l:*rt Heart Rote          76 bpm                 HR increase: Yos              :;iart Heart Rate:         36 bom   HR Increase: Mo
| Comments;                  rieose rarer lo FOCUS Report for details.


  Floor to Waist Dynamic Lift Test
                 1 Mean Rate j RPL
i • )ccasional Lift                                     RFT                       Frequent Ult               Heart Rate RPL         HFT
i /Qibs.                     a/* bom       | 8          Pain                      10 lbs.                    '•}6 bpm    /          P.iln
1 Start Heart Rata           UQ bpffl               HR increase: Yes              Start Heart Rote:          H2 bpm MR increase: Y >s
| Comments:               1 Pfewstt itfer lo FOCUS Report tor details.

  Floor to Shoulder Dynamic Lift Test
i Occasional Lift            Heart Rate      RPL        RFT                       Frequent Lift              Heart Rate       RPL        RFT
' io lbs.                    9* bpm          a          Pain                      Ofos.                      38 bpm                      Pain
j Start Heart Rate           02 bpm              HR Increase: Yes                 Start Heart Rote:          95 bpm   HR Increase: No
| Comments:                  Please iefer to FOCUS Report for details.

  I.ift Capacity Performance:                inconsistent                        Expected Linear Heart Rats Increase Minimal changes in body
                                                                                 mechanics that would be consistent with pain or fatigue noted during
                                                                                  dynamic lifting. Lifts were terminated due to subjectivecomplaints of
                                                                                 "tJiscomfort" in wri9t.


  Carry Testing
  Occasional Carry            Heart Rate     RPL         RFT                          Frequent Carry         Heart Rate       RPL        RFT
i 10 lbs. Bimanual           90 bpm                      .'/tax Carry                 NAibs.                 NAbpm            NA
  N/A lbs. Right             N/A bpm          N/A        N/A                          N/A lbs.               N/A bom          N/A        TET
  N/A lbs. Left              N/A bpm          N/A        N/A                          N/A lbs.               N/A bpm    N/A              N/A
  Start Heart Rate           89 bpm                 HR Increase: Yes                  Start Heart Rate:      NA bpm HR Increase:
  Comments:                  25* Distance. See FOCUSReportfordetailsof occasionalcarry. Frequent carry tested duringpositional tolerance
                             testing with 10Ubox, but client was able to perform carry for only 3 repetitions.

  Push / Pull Testing
  Occasional                                  Occasional                              Frequent               Heart Rate       RPL        RFT
  Pu3h                                        PuN                                     PuslVPuil
  20 lbs.                                     25 lbs.                                 NAIbS.                 NAbpm          I NA
  Peak Heart Rale: 63 bpm                     Peak Hoart Rate: 00 bpm                 Start Heart Rate:      NA bpm       HR Increase:
  Comments:                  See FOCUS Report for details of occasional push and pull Frequent push/pull not tested during positionaltolerance
                             testing due to Inability to tower weight sufficiently.

   Additional Test ng
  Occasional N/A              Heart Rate      RPL        RFT                          Frequent N/A           Heart Rate RPL         RFT
  N/A lbs.                   N/A bpm          N/A        N/A                          N/A lbs.               N/A bpm    N/A        WT
  Start Heart Rate           N/A bom                  HR Increase: N/A                Start Heart Rate:      N/A bpm HR Increase: N/A
  Comments:                  N/A


  •RPL - Rate of Perceived Load                           •RFT - Reason for Termination


   Post Material Handling Blood Pressure: Pretest 138/80 mmHg Post test 145/75 mmHg




                      3200 Red River St.. ste 101           Austin • TX»78705 • (512) 476-8857 • (512) 482-8199 vmw
                                                                    © SelectMark 2007

                                                                                                       293
Functional Capacity Evaluation
:•»:   I imla
         ir   Baldwin     DOU:                                     Msuranco l.'J. Mo.: ^JOUjH740034



POSITIONAL TOLERANCE:

                              Frequency                Communis
:ittinq                       Constant                 Mo iletlcit observed.
^landing                      froquent                 No deficit observed.
Walking                       Occasional               Mo deficit observed.
l3t3irClimbing                Occasional               Mo deficit observed.
Climb Ladders                 Mot Tosted               No deficit observed.
Roach Desk Level               Froquent                Mo deficit observed.
Reach Overhead                 Occasional              Mo deficit observed.
Roach Floor Level              Frequent                Mo deficit observed.
balance                        Frequent                Mo deficit observed.
3loop                          Occasional              No deficit observed.
Kneel                          Occasional              Mo deficit observed.
Crouch                         Occasional              Mo deficit observed.
Crawl                          Unable                  Attempted and unable to assume position.


MANIPULATIVE ABILITY!

                               Frequency                Comments
R Object Handling              Frequent                 No deficit observed.
L Object Handling              Frequent                 No deficit observed.

R Fingering                      Frequent               No deficit observed.
L Fingering                    Occasional               No deficit observed.

R Simple Hand Grasp              Frequent               No deficit observed.
L Simple Hand Grasp              Occasional             No deficit observed.

R Firm Hand Grasp                Frequent               No deficit observed.
L Firm Hand Grasp                Frequent               No deficit observed.

R Fine/Gross Manipulation        Frequent               No deficit observed.
L Fine/Gross Manipulation        Frequent               No deficit observed.

Additional Positional and Postural Tolerance Comments: Client completed 3 positional tolerance circuits in 25
minutes, terminating due to increased pain Inknees, leftfootand bilateral wrists.She attempted, but was not able to.
tolerate crawling due towrist pain. She was consistently (through all threecircuits) able to tolerate 15seconds during
pegmoving activities using herleft hand before stopping duetoleft wrist Irritation. She terminated kneeling after 40
seconds(HR = 95 bpm) inthe first circuit one minute in the second circuit, and 25 seconds (HR = 88 bpm) In the third
circuit due to knee pain.She terminatedoverhead reach after 15seconds (HR = 90 bpm) in the firstcircuit, one minute
in the second circuit, and 55 seconds (HR a 86 bpm) in the third circuit due to increased bilateral wrist pain. She
terminatedcrouching after 40 seconds (HR » 88 bpm) in the first circuit, 15 seconds (HR = 96 bpm) in the second
circuit, and 40 seconds (HR = 90 bpm) in the third circuit Her overal pace was slow with minimal change in body
mechanics consistent with fatigue or increasing pain levels. She did, however, have an increase in blood pressure,
heart rate and respiration rate, indicating good effort Beginning blood pressure was 135/75 mmHg and beginning
heart rate was 73 bpm. Ending blood pressure was 150/70 mmHg and ending heart rate was 91 bpm. Highest heart
 rate was 116 bpm.

 POST TEST VITAL SIGNS:              Heart Rate: 91 bpm Blood Pressure: 150/70 mm/Hg

 POST TEST PAIN LEVEL:                6/10

 ADDITIONAL INFORMATION: NA
               3200 Red River St, ste 101 • Austin • TX • 78705 • (512) 476-8857 • (512) 482-8199 vi4i07               9
                                                  © SetectMark 2007

                                                                           194
                                     I ••




rtinctional Capacity Evaluation
**: l tn«1.i U;tldwin    noi3:|                                    insurance I 0. No.: v>2301r51474U0a4




               3200 Red River St., ste 101 • Austin• TX • 78705 • (512) 476-8857 • (512) 482-8199 «i4iar   10
                                                 © SelectMark 2007

                                                                         595
LINDA BALDWIN                                        DOB:                                        24 April 2008

Ms. Baldwin continues to have symptoms, and she feels like they are actually getting worse. She was given an
impairmentrating. However, she feels, and I agree with her,thatshe is not at MMI.

EXAM:                  Physical examination reveals she still has a positive Tinel's over the median nerves
bilaterally as well as difliise pain with deep palpation of the flexor tendons at the wrist, as well as over her
extensor tendons in both hands.

IMPRESSION:             1.    Bilateral carpal tunnel syndrome;
                        2.    Bilateral hand and wrist extensor/flexor tenosynovitis.

PLAN:          I discussed the diagnosis with the patient. She did not really get all of her iontophoresis
treatments due to some delay in the insurance or getting the medication. She does have some refillson that, and
I wrote her a new prescription to go back and get the iontophoresis treatments with a therapist. In addition, I
sent her back to Dr. Powell for a repeat nerve conduction study. Work status per treating physician. I will see
the patientback in four weeks for re-evaluation.


Manish V. Patel, M.D.                                                                                      -,e*
                                                                                         ij-
Board Certified In Orthopaedic Surgery
Fellowship Trained in Hand andUpper Extremity Surgery                           \*W0':-^
MVP:kms/rcd

DD: 042508
DT: 042508




                                                                     238
                                                                                                                        3\
                                                                                  ln\Ut                          . .n
                                                                                          i •'•


RE: BALDWIN, L.
12/17/07                                                                                          ,iw„ w-» ""'
Page two


IMPRESSION:             1.     Probable bilateral carpal tunnel syndrome, mild, worse on the left than the right;
                        2.     De Quervain's tenosynovitis, left wrist;
                        3.     Flexor extensor carpi radialis tendonitis, both wrists;
                        4.     Possible early onset cubital tunnel syndrome, both sides, more notable on the left
than the right.

PLAN:             At this point, the patient has vehemently noted she does not want any type of surgical
intervention. She isvery concerned about the possible complications of that surgery. The patient also notes that
at this point she does not want another injection, specificaily at the carpal tunnel syndrome, because she thinks
itmay make her symptoms worse. After spending greater than 30 minutes with this patient during her interview,
we ait going to start off with a change in anti-inflammatory. We are going to go back to the Celebrex. She was
given a prescription for this with subsequent refills and samples. She was counseled on the effects. Also, we are
going tohave her go back to physical therapy again. This time we are going to an upper extremity specialist for
more in-depth treatment of both hands and wrists. The patient was counseled that if this fails to improve her
condition, she would most likely need or should consider very seriously injection either into the carpal tunnel
area or the tendon areas to help relieve the inflammation in those regions. However, we are going to try this
initially with formalized physical therapy and have recommended iontophoresis with dexamethasone which can
be pushed through the skin tohelp facilitate the delivery of this medication. Also, the patient was given samples
and a prescription for Lyrica 75 mg to be taken two by mouth every night before bed for a dose of 150 mg to
help with the pain that she is having, as well. We will have her check back with us inone month for follow-up
visit. In the interim, we are going to have her seen by Dr. Mccarty's office, a multidisciplinary pain
management specialist, because with her history of flat affect and continued problems, it is possible she maybe
suffering from depressive episodes. We will get a referral to hisoffice as soon as possible.


William Fox, P.A.-C.:kms/rcd

DD: 121807
DT: 122007




Manish V. Patel, M.D.
Board Certified in Orthopaedic Surgery
Fellowship Trained in Hand and Upper Extremity Surgery

MVP:kms/red




                                                                        237
               U.SADARrA,M.D, FAe,S.,;PA            Plastic A Hand Surgery
              1015 East 32nd Street, Ste 208        Austin, TX 78705-2700
                   (512) 478-0993                   (512) 478-1002 fax



05/14/08
BALDWIN, LINDA
INITIAL OFFICE VISIT / NEW PATIENT
Page three




DIAGNOSIS: I believe thispatient clinicallyshows the following: 1) bilateral carpal
tunnel syndrome 2) bilateral nerve compression of the elbow with anterior interosseous
tiervecompression 3) bilateral de Qiiervarn's: syndrome 4) flexor carpi radial tendonitis.

REGOMMENDATION/DISCUSSION: I will attempt to obtain patient's other medical
records for reviews© I can complete evaluation on this patient. I will re-check this
patient in approximatelyone week.




UMESH G, GADARIA, M.D., F.A.C.S.


UGG/pg




                                                                                             713
               U. GADARIA, M.D., F.A.C.S., PA         Plastic &Hand Surgery
              1015 East 32nd Street, Ste 208         Austin, TX 78705-2700
                   (512) 478-0993                    (512) 478-1002 fax


07/22/08.
BALDWIN, LINDA
OFFICE VISIT / FOLLOW-UP

Linda returns to office today for follow-up, accompanied by her daughter. Patient
continues to have significant problem with both upper extremities, which is well
documented at herinitial visit. Patient continues to be si^ificantly symptomatic in spite
of goingto therapy. However, she is not conducive to undergoingsurgery. Allergies^
past medical history, social history, familyhistoryand prior surgeries are reviewedand
unchanged compared; to previous evaluation.

PHYSICAL EXAMINATION: Shows well-developed, well-nourished, stable, healthy-
appearing, obese, Blackfemale who is welioriented in timeandspace. Vital signs are
stable. Patient is in no acute distress. Height is 5'4", weight is 227 lbs. Head is
normocephalic. ENTis within normal limits. Neck is soft, supple. Chest is clear. Heart
shows NSR. Abdomen is obese, Neuro exam is grossly normal. Examination of
patient's right upper extremity shows decreased sensation in median nerve distribution as
compared to ulnar nerve distribution. Grind test is negative. Phaien'stest ispositive.
Finkelstein's test is weakly positive. Allen's test is negative. Tinel's sign over the
median nerve at the wrist is noted. Patient is also tender over the median nerve at the
level ofelbow and pronator teres area. Some weakness ofFPL again is noted. So is the
weakness of FDP to the index finger.

DIAGNOSIS:             1) Bilateral carpal tunnel syndrome^
                       2) Bilateral median nerve compression at level of elbow is
                          suspected and cannot be ruled out.
                       3) de Quervain's syndrome.
                       4) FCR tendonitis.

RECOMMENDATION: Patient is advised to continue therapy. Once therapy is
completed,she will come back for evaluation.




UMESH G. GADARIA, M.D., F.A.C.S.


UGG/pg




                                                                                            709
               U. (5A6ARIA, M.D., F.A.C.S., PA;          Plastic ., F.A.C.S.


UGG/pg



                                                                                              710
               U. GADARIA, M.D., F.A.CS., P.A.        Plastic                                      No. 03-14-00457-CV




                                                In the
                           UNITED STATES COURT of APPEALS
                                    for the THIRD CIRCUIT




                                      LINDA BALDWIN,
                                         Plaintiff - Appellant




                      ZURICH AMERICAN INSURANCE COMPANY,
                                     Defendant - Appellee




                      On Appeal from the 261st District Court of Travis County, Texas
                      CAUSE NO. D-l-GN-13-001281, Gisela D. Triana, Judge Presiding


                                               REPLY BRIEFF
                                  WORD COUNT CERTIFICATION




To the honorable Judge of said Court: I certify that this document brief was prepared with

Microsoft Word 2010, and that, according to that program's word-count function, the sections

pursuant to rule, contain 2,300 words.

                                                                           Res^eefitolly submitted,



                                                                            indacaidwin, Pro se
                                                                           10151 Dorrell Lane
                                                                          Apt. 1164
                                                                          Las Vegas, NV 89166
                                                                          (512)605-7638
                                CERTIFICATE OF SERVICE

        I, Linda Baldwin, hereby certify that on this January 24, day of, 2015,1 served a true and
correct copy of Appellant's Brief, via certified mail, return receipt requested, as follows:



Third Court of Appeal
P.O. Box 12547
Austin, Texas 78711-2547


Jessica McCarthy, Attorney for the Defendant
Robert D. Stokes
Lynette Phillips
Flahive, Ogden, Latson
P.O. Box Drawer 201329
Austin, Texas 78720

Texas Department of Insurance
Division of Worker's Compensation
7551 Metro Center Drive, Suite 100
Austin, Texas 78744-1609




                                             Linda Baldwin
                                             10151 Dorrell Lane
                                             Apartment 1164
                                             Las Vegas, NV 89166
                                             512 605-7638